Citation Nr: 0725026	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-07 415	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and a depressive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.  A May 2005 supplemental statement of 
the case denied entitlement to service connection for a 
depressive disorder with PTSD features addressed as an 
inextricably intertwined issue.  The veteran failed, without 
apparent cause, to appear for a scheduled hearing in April 
2007.  Therefore, his request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran is a combat veteran for VA compensation 
purposes and his reported stressors are consistent with the 
circumstances of such service.

3.  The persuasive medical evidence demonstrates no present 
diagnosis of PTSD; the present acquired psychiatric disorder 
diagnoses of psychosis and depressive disorder are not shown 
to have been onset during active service nor to have been 
incurred as a result of service.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder, 
to include PTSD, psychosis, and a depressive disorder, as a 
result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.307 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided in correspondence to 
the veteran dated in April 2003, March 2005, and July 2005.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claim, 
identified his duties in obtaining information and evidence 
to substantiate his claim, and requested that he send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Because of the decision in this case, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  Although an August 2005 VA examination 
report noted the veteran had applied for Social Security 
Administration (SSA) disability benefits and visited a Vet 
Center two times per week, there is no indication that there 
are any additional medical records pertinent to the present 
claim.  In fact, the veteran was specifically requested to 
provide information by correspondence dated in July 2005.  
The Board finds that further attempts to obtain additional 
evidence would be futile.  The available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2006).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records are negative for 
complaint, diagnosis, or treatment for any psychiatric 
disorder.  A June 1969 separation examination revealed a 
normal clinical psychiatric evaluation.  Records show the 
veteran served in the Republic of Vietnam, that his military 
specialty was mortarman, and that he received awards and 
medals including the Combat Action Ribbon.  In statements in 
support of his claim the veteran described having been 
exposed to mortar fire and having witnessed the deaths of 
fellow servicemen.  

VA treatment reports dated in August 2003 noted an assessment 
of depression with PTSD features.  The treatment plan 
included an appointment for psychological testing.  Reports 
dated in September 2003 noted that psychological testing was 
considered to be of questionable validity.  The examiner 
noted the results could be due to a number of factors 
including serious pathology such as psychosis, a cry for 
help, or the desire to overreport for secondary gain.  The 
veteran was scheduled to be debriefed to examine the probable 
bases for his responses.  A November 2003 follow-up treatment 
report by a staff psychiatrist, Dr. K.J.P., noted the veteran 
had a history of depression and that there had been some 
question of PTSD features, but that further evaluation did 
not indicate typical PTSD.  Diagnoses of depressive disorder, 
not otherwise specified, and possibly adjustment disorder 
were provided.  In a February 2004 report Dr. K.J.P. noted 
diagnoses of depressive disorder and partial adjustment 
disorder.  

VA examination in March 2004 included an Axis I diagnosis of 
depressive disorder with PTSD features.  The examiner, Dr. 
C.R., a psychiatrist, noted that the claims file was not 
available, but that an active chart including psychological 
testing on September 2003 was reviewed.  

A Vet Center mental status evaluation signed by a licensed 
clinical social worker in March 2004 included a diagnosis of 
chronic PTSD with depressive features.  In an August 2004 VA 
treatment report Dr. K.J.P. provided a diagnoses of 
depressive disorder in remission.  It was noted that the 
veteran stated he did not believe he needed any 
antidepressant medication and that he did not see any purpose 
in visiting a psychiatrist at that time.  

VA examination in August 2005 included an Axis I diagnosis of 
psychosis, not otherwise specified, based upon a review of 
the claims file and medical records and an interview with the 
veteran.  The examiner, Dr. N.P., a staff psychiatrist, noted 
that paranoia and delusions were seen with some depression 
and that the veteran's untreated psychosis seemed to have 
been ongoing for a long time.  His presentation was guarded 
and his vague and evasive answers were an attempt to hide 
mental illness.  It was noted that it was difficult to 
address a diagnosis of PTSD given the veteran's evasiveness 
and guarded responses, but that PTSD symptoms were not quite 
prominent.  

Based upon the evidence of record, the Board finds the 
veteran is a combat veteran for VA compensation purposes and 
that his reported stressors are consistent with the 
circumstances of service.  The Board finds, however, that the 
persuasive medical evidence demonstrates no present diagnosis 
of PTSD and that the present acquired psychiatric disorder 
diagnoses of psychosis and depressive disorder are not shown 
to have been onset during active service nor to have been 
incurred as a result of service.  The opinions of the 
November 2003 and August 2005 VA psychiatrists are persuasive 
and in the absence of any contrary evidence are considered to 
have been provided in accordance with DSM-IV criteria.  The 
opinions are shown to have been based upon thorough 
examinations by staff psychiatrists and upon a review of the 
available medical evidence which included psychological 
testing.  Dr. K.J.P. is also shown to have seen the veteran 
several times for treatment.

The March 2004 Vet Center diagnosis of chronic PTSD with 
depressive features is considered to be of a lesser degree of 
probative weight because the examiner was a social worker, 
not a psychiatrist or similarly trained medical expert, and 
the examiner is not shown to have reviewed any other medical 
evidence in conjunction with the examination.  The March 2004 
VA examiner's diagnosis of a depressive disorder with PTSD 
features does not meet the regulatory requirements for a 
diagnosis in accordance with DSM-IV and is considered to be 
of less probative value than the November 2003 and August 
2005 opinions.  The Board further finds there is no evidence 
of an acquired psychiatric disorder having been incurred 
during service nor of a psychosis having been manifest within 
the first year of service.  Therefore, entitlement to service 
connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, psychosis, and depressive 
disorder, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


